Citation Nr: 1331799	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  06-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for short term memory loss.

2.  Entitlement to service connection for short term memory loss.

3. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lung condition.

4.  Entitlement to service connection for a lung condition.

5. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a heart condition.

6.  Entitlement to service connection for a heart condition.

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for contact dermatitis.

8.  Entitlement to service connection for a left hand condition.

9.  Entitlement to service connection for a bilateral eye condition.

10.  Entitlement to service connection for blood clots of the legs.

11. Entitlement to service connection for headaches.

12.  Entitlement to service connection for a bacterial infection and residuals, to include low blood pressure and low blood sugar.

13.  Entitlement to service connection for a gastrointestinal condition, to include diarrhea, acid reflux, chest pain, and a mouth condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the West Virginia Army National Guard (WVARNG) from December 1971 to December 1977, and from May 1985 to March 1987.  He had a single period of active duty for training from August 1972 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Board has recharacterized the issues on appeal to better reflect the evidence of record, the applicable law and regulations, and the allegations of the Veteran.  The Board has considered that among the evidence associated with the claims file in connection with the current claims are WVARNG records; when new and material service department records are associated with a claim, the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).  However, the Board has determined that the WVARNG records received in July 2004 and July 2009 are largely duplicative of those already of record which were submitted by the Veteran in connection with earlier claims in 1992.  To the extent that some are new, and had not been previously considered, they are not relevant to the questions of service connection before the Board, as they address only period of service, and not presence or incurrence of disabilities.  The issues with respect to reopening are therefore not recharacterized.

On his January 2006 substantive appeal, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held at the RO.  The requested hearing was scheduled for June 2013, but the Veteran failed to report for such without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

All issues save those regarding reopening of the claims of service connection for short term memory loss, a heart condition, and a lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for short term memory loss was most recently denied in a July 2000 Board decision on the grounds that no current disability was shown; the denial was final as of issuance.

2.  Service connection for a heart condition and a lung condition were most recently denied in a March 2002 rating decision on the grounds that new and material evidence to reopen previously denied claims had not been received; the underlying claim had been denied on the merits in a July 2000 Board decision finding no current disability.  

3.  Although the Veteran initiated an appeal of the March 2002 rating decision, he failed to perfect such, and the decision became final in March 2003.

4.  Evidence received since the last final denials was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2000 denial of service connection for short term memory loss is final.  38 U.S.C.A. § 7103 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2013).

2.  The criteria for reopening of a previously denied claim of service connection for short term memory loss are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156 (2013).

3.  The March 2002 denial of service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

4.  The criteria for reopening of a previously denied claim of service connection for a heart condition are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156 (2013).

5.  The March 2002 denial of service connection for a lung condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).
6.  The criteria for reopening of a previously denied claim of service connection for a lung condition are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With regard to reopening previously denied claims of service connection for short term memory loss, a heart condition, and a lung condition, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In reopening the previously denied claims, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

All three claims were denied on the merits in the July 2000 Board decision on the grounds that no competent evidence of any current memory, heart, or lung disabilities was presented.  That denial was confirmed with respect to the heart and lung conditions in a March 2002 rating decision.  The Veteran did not appeal any of the denials, and so they became final.  The Board decision was final as of issuance, and the rating decision was final one year after notice, as no appeal was perfected.  38 U.S.C.A. §§ 7103, 7105; 38 C.F.R. § 20.1100, 20.1103.

With regard to the heart and lung conditions, private medical records dated since 2002 document diagnoses of and treatment for current conditions.  Current testing demonstrates the existence of coronary artery disease and of chronic obstructive pulmonary disease.  These records directly address the basis of the prior denial, and hence are material.  Further, as the testing and diagnoses were conducted after the March 2002 decision, and could therefore not have been considered by VA in connection with the prior denial, they are new.

Regarding memory loss, the Veteran expanded upon his previously considered general allegations of memory problems on his January 2006 VA Form 9, Appeal to Board of Veterans' Appeals, when he indicated not only that he continued to have such problems, but that such were related to cardiovascular problems depriving his brain of oxygen.  As was just discussed, current records document cardiovascular problems which, as the Veteran alleges, can interfere with blood flow and oxygen supplies.  While the Veteran lacks the specialized medical knowledge and training to render a definitive opinion that such is the case, knowledge that oxygen and blood flow are vital to proper cerebral functions is common knowledge.  His lay allegation of the possibility of a nexus between cardiovascular and memory problems is therefore competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

This allegation is, in turn, sufficient to raise the possibility of substantiating his claim, even is further development to buttress the possibility would be required.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The evidence shows the existence of cardiovascular problems, which may be service-connected; this newly shown potential means that the basis for service connection of short term memory loss problems must be fully considered on the merits to work justice.

New and material evidence having been received with respect to the previously denied claims of service connection for short term memory loss, a heart condition, and a lung condition must be reopened.  

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for short term memory loss is granted. 

Reopening of the previously denied claim of service connection for a heart condition is granted. 

Reopening of the previously denied claim of service connection for a lung condition is granted. 


REMAND

With regard to the remaining issues on appeal, to include consideration of the merits of those claims reopened above, remand for further notice and assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Notice

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

Where a previously denied claim is being reopened, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letters sent to the Veteran in April 2004 and October 2007 failed to provide complete notice with regard to the previously denied claims of service connection for short term memory loss, a heart condition, a lung condition, and a skin condition (contact dermatitis).  While the letters did inform the Veteran that those claims had been previously denied and that new and material evidence was needed to reopen the claims, they failed to identify the bases for the prior denial.

Such error is harmless with regard to short term memory loss, a heart condition, and a lung condition, as they are reopened above.  With regard to the skin condition, however, reopening remains required, and the error may have prejudiced the Veteran.  On remand, a fully compliant notice must be presented to the Veteran, informing him that his claim was previously denied because the evidence of record failed to show aggravation of a pre-existing skin condition by service.

Assistance

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This includes records of the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Here, it is clear that the Veteran is in receipt of SSA benefits based all or in part upon his degree of disability.  The RO properly undertook efforts to obtain such, and in March 2007 received a compact disc purporting to contain the Veteran's complete SSA records.  Review of the contents reveals, however, only a copy of a field office report and a Disability Determination and Transmittal form from 2004.  While these certainly reflect a grant of benefits, they contain no information regarding the basis for such, the disabilities involved, or any medical or lay evidence considered in connection with the decision.  Further, they indicate, as has the Veteran throughout the history of his VA claim, that there were prior claims for SSA benefits which had been denied.  The field office report refers to a November 2000 decision and an associated folder located at "pc7" which was not obtained, and there are some records from Dr. SKM from 1992 on an SSA form.  At one point the Veteran even refers to an appeal of his SSA denials to an Administrative Law Judge.  These records are all potentially relevant to the current appeals, as they evidently directly address the existence and functional impacts of various disabilities.

On remand, SSA must be contacted and copies of all records related to current and past applications for benefits by the Veteran must be requested.

The claims file also indicates that there may be outstanding records related to a State disability claim; it is not clear whether such stem from earlier SSA claims, or are related to a Worker's Compensation or similar State program.  Any records related to such are potentially relevant to the current appeals, and appropriate steps must be taken to obtain them.  38 C.F.R. § 3.159.  The RO did make one attempt, contacting a private care provider (TSOM) in November 2006.  TSOM replied that all records had been given to the State Disability Determination Section and must be requested from them.  The Veteran indicated this was a branch of SSA, but in any case no further attempts were made to contact the identified custodian of the record.  When VA learns that subsequent requests to another custodian could result in obtaining the records sought, at least one follow-up request to the new source or an additional request to the original source are required for compliance with the duty to assist.  38 C.F.R. § 3.159(c)(1).  If the missing records are in fact SSA records, efforts must continue until they are obtained or certified as unavailable.  38 C.F.R. § 3.159(c)(2).

On remand, appropriate actions to secure records from the West Virginia Disability Determination Section must be undertaken.

The Board is aware that there have been prior, unfulfilled attempts to secure private records from a variety of providers.  In some instances, the providers have not responded, and in others, efforts were frustrated by incomplete or inaccurate contact information.  No further efforts are required with respect to those providers, unless the Veteran should provide updated information and releases.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding the basis of the prior denial of service connection for a skin condition (lack of aggravation) and the need for new and material evidence to reopen that claim.

2.  The Veteran should be asked to provide a properly executed VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the West Virginia Disability Determination Section, as well as any other private care provider whose records have not yet been obtained.

Upon receipt of such, VA must take appropriate action to contact the identified agencies and providers and request all records related to prior disability determinations.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Contact SSA and request complete records related to all current and prior disability determinations regarding the Veteran.  If no records in addition to those already provided, dated in 2004, are available, such must be certified in writing, and the Veteran properly informed of such.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated (e.g., examinations if called for based on receipt of new information).  

5.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


